Exhibit 10.24

NAVTEQ CORPORATION

2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT


 


1.             NOTICE OF AWARD.

 

                NAME

                ADDRESS

                ADDRESS

                COUNTRY

 

 

NAVTEQ Corporation (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2001 Stock Incentive Plan (the “Plan”), the Board has granted to
you (“you” or “Grantee”) an award of RSU-AMT restricted stock units (the
“Restricted Units”), effective as of 0August 5, 2004 (the “Date of Grant”) and
with vesting commencing as of VEST-COMM-DATE (the “Vesting Commencement Date”),
subject to the terms and conditions set forth in this Restricted Stock Unit
Agreement (the “Agreement”).  Any capitalized terms used herein and not defined
herein have the meanings set forth in the Plan.


2.             ISSUANCE OF RESTRICTED UNITS.  THE RESTRICTED UNITS SHALL BE
AWARDED TO YOU AS OF THE DATE OF GRANT.  EACH RESTRICTED UNIT SHALL BE
EQUIVALENT IN VALUE TO ONE SHARE OF COMMON STOCK AND SHALL ENTITLE YOU TO
RECEIVE FROM THE COMPANY ON THE VESTING DATE (AS DEFINED HEREIN) ONE SHARE OF
COMMON STOCK FOR EACH RESTRICTED UNIT.


3.             VESTING OF RESTRICTED UNITS.

                A.             EXCEPT AS PROVIDED IN SECTION 3(B) AND SECTION 4,
THE RESTRICTED UNITS SHALL VEST RATABLY IN ANNUAL INSTALLMENTS AT A RATE OF
TWENTY-FIVE PERCENT (25%) PER YEAR OVER A FOUR (4) YEAR PERIOD BEGINNING ON THE
FIRST ANNIVERSARY OF THE VESTING COMMENCEMENT DATE AND CONTINUING ON THE THREE
(3) ANNIVERSARIES OF THE VESTING COMMENCEMENT DATE THEREAFTER (WITH EACH SUCH
ANNIVERSARY A “VESTING DATE”), PROVIDED, HOWEVER, THAT IN THE EVENT YOU DO NOT
MAINTAIN YOUR CONTINUOUS STATUS WITH THE COMPANY OR A SUBSIDIARY UNTIL ANY GIVEN
VESTING DATE, ALL OF THE RESTRICTED UNITS THAT HAVE NOT YET BECOME
NONFORFEITABLE SHALL BE FORFEITED IMMEDIATELY UPON THE TERMINATION OF YOUR
CONTINUOUS STATUS.

If, at any time, you cease to be an Employee of the Company but you continue to
provide bona fide services in a different capacity following such cessation,
including without limitation as a Director, Consultant or independent
contractor, then a termination of your Continuous Status shall not be deemed to
have occurred for purposes of this Agreement upon such change in relationship. 
Likewise, your Continuous Status shall not be considered interrupted in the case
of any absence approved by the Company or due to a transfer between locations of
the Company or between the Company, its Affiliates or any successor.

                B.             NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF YOU COMMIT AN ACT OF MISCONDUCT, ANY RESTRICTED UNITS WHICH HAVE NOT PRIOR TO
THE DATE OF SUCH MISCONDUCT BECOME NONFORFEITABLE, OR WHICH HAVE BECOME
NONFORFEITABLE BUT HAVE NOT YET BEEN DISTRIBUTED, WILL IMMEDIATELY AND
AUTOMATICALLY, WITHOUT ANY ACTION ON THE PART OF THE COMPANY, BE FORFEITED AND
SHALL IMMEDIATELY REVERT TO THE PLAN.

1

--------------------------------------------------------------------------------


 


4.             VESTING UPON CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE
IN CONTROL (AS DEFINED IN THE PLAN), THE ADMINISTRATOR MAY TAKE SUCH ACTIONS AS
IT, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION,
THE ACCELERATION OF VESTING OF RESTRICTED UNITS, THE DISTRIBUTION OF SHARES OF
COMMON STOCK UNDERLYING THE RESTRICTED UNITS OR THE SUBSTITUTION OF EQUIVALENT
AWARDS OF THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.


5.             BOOK ACCOUNTS.  AN UNFUNDED BOOKKEEPING ACCOUNT (THE “ACCOUNT”)
SHALL BE ESTABLISHED FOR EACH GRANTEE WHEN SUCH PERSON IS AWARDED RESTRICTED
UNITS PURSUANT TO THE PLAN AND THIS AGREEMENT.  ACCOUNTS SHALL BE MAINTAINED BY
THE ADMINISTRATOR.  RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT AS OF THE
DATE OF GRANT AND DIVIDENDS OR OTHER DISTRIBUTIONS PAID WITH RESPECT TO THE
SHARES UNDERLYING THE RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT AND
REINVESTED IN RESTRICTED UNITS BASED ON THE FAIR MARKET VALUE AT THAT TIME.  ALL
SHARES (OR CASH, IF APPLICABLE PURSUANT TO SECTION 9) DISTRIBUTED TO A GRANTEE
PURSUANT TO THE PLAN AND THIS AGREEMENT SHALL BE DEBITED FROM SUCH GRANTEE’S
ACCOUNT.


6.             RIGHTS AS STOCKHOLDER.  YOU SHALL NOT HAVE VOTING OR ANY OTHER
RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED UNITS.


7.             DELIVERY OF SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE DATE
THE RESTRICTED UNITS CREDITED TO YOUR ACCOUNT BECOME NONFORFEITABLE IN
ACCORDANCE WITH SECTION 3 ABOVE (THE “DELIVERY DATE”), AND SUBJECT TO YOUR
SATISFACTION OF ANY WITHHOLDING OBLIGATIONS, YOU SHALL RECEIVE STOCK
CERTIFICATES (THE “CERTIFICATES”) EVIDENCING THE CONVERSION OF RESTRICTED UNITS
INTO SHARES.  THE CERTIFICATES SHALL BE ISSUED TO YOU AS OF THE DELIVERY DATE
AND REGISTERED IN YOUR NAME.


8.             ADJUSTMENTS.  IF THE SHARES, AS PRESENTLY CONSTITUTED, SHALL BE
CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER
SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION (WHETHER BY REASON OF
MERGER, CONSOLIDATION, RECAPITALIZATION, RECLASSIFICATION, STOCK SPLIT, SPINOFF,
COMBINATION OF SHARES OR OTHERWISE), OR IF THE NUMBER OF SUCH SHARES SHALL BE
INCREASED THROUGH THE PAYMENT OF A STOCK DIVIDEND OR OTHER SIMILAR EVENT, THEN
THERE SHALL BE SUBSTITUTED FOR OR ADDED TO EACH RESTRICTED UNIT, THE NUMBER AND
KIND OF SHARES OF STOCK OR OTHER SECURITIES AS IS APPROPRIATE TO REFLECT THAT
EVENT AS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION.


9.             CASH SETTLEMENTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, WHENEVER SHARES WOULD OTHERWISE BE DISTRIBUTABLE IN RESPECT OF
RESTRICTED UNITS, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY SETTLE ALL OR
ANY PORTION OF THOSE RESTRICTED UNITS IN CASH EQUAL TO THE FAIR MARKET VALUE OF
THE SHARES THAT WOULD OTHERWISE HAVE BEEN DISTRIBUTABLE.


10.           DEFERRAL ELECTION.  THE ADMINISTRATOR, AT SUCH TIMES AND IN SUCH
MANNER AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, MAY
ALLOW YOU TO DEFER DELIVERY OF THE SHARES THAT WOULD OTHERWISE BE DUE BY VIRTUE
OF THE LAPSE OF THE VESTING REQUIREMENTS AS SET FORTH IN SECTION 3.


11.           WITHHOLDING OF TAXES.

                A.             COMPANY REQUIREMENT.  THE COMPANY SHALL HAVE THE
RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND (INCLUDING SALARY OR BONUS)
OTHERWISE DUE TO YOU, AN AMOUNT EQUAL TO ANY FEDERAL, STATE OR LOCAL TAXES OF
ANY KIND REQUIRED BY LAW TO BE WITHHELD IN CONNECTION WITH THE AWARD, DEFERRAL
OR SETTLEMENT OF THE RESTRICTED UNITS OR OTHER SECURITIES PURSUANT TO THIS
AGREEMENT.

                B.             PARTICIPANT ELECTION TO WITHHOLD SHARES.  THE
COMPANY WILL WITHHOLD SHARES DELIVERABLE UPON VESTING OF THE RESTRICTED UNITS TO
SATISFY, IN WHOLE OR IN PART, THE AMOUNT THE COMPANY IS REQUIRED TO WITHHOLD FOR
TAXES IN CONNECTION WITH THE AWARD, DEFERRAL OR SETTLEMENT OF THE RESTRICTED
UNITS OR OTHER SECURITIES PURSUANT TO THIS AGREEMENT:

(1)           UPON REQUEST OF THE GRANTEE IN THE EVENT THAT THE SHARES ARE NOT
LISTED ON A NATIONAL SECURITIES EXCHANGE AS OF THE DATE SUCH WITHHOLDING
REQUIREMENT APPLIES; OR

 

2

--------------------------------------------------------------------------------


 

(2)           UPON THE REQUEST OF THE GRANTEE WITH THE CONSENT OF THE COMPANY IN
THE EVENT THE COMPANY IS LISTED WITH A NATIONAL SECURITIES EXCHANGE AS OF THE
DATE SUCH WITHHOLDING REQUIREMENT APPLIES.

The fair market value of the shares to be withheld or delivered, if any, will be
the Fair Market Value as of the date of such withholding.


12.           CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO
CONFORM IN ALL RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF,
THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN
THIS AGREEMENT AND THE PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ITS
DISCRETION.  BY EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS AGREEMENT, YOU
ACKNOWLEDGE YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND AGREE TO BE BOUND BY
ALL OF THE TERMS OF THIS AGREEMENT AND THE PLAN.


13.           NO GUARANTEE OF EMPLOYMENT.  GRANTEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING PROVISIONS SET FORTH
HEREIN IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, CONSULTANT OR
DIRECTOR, IN EACH CASE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED RESTRICTED UNITS OR PURCHASING SHARES HEREUNDER). 
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING PROVISIONS SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


14.           AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE ADMINISTRATOR IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, NO SUCH AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL
MANNER ANY OF YOUR RIGHTS UNDER THE AWARD WITHOUT YOUR WRITTEN CONSENT.


15.           UNFUNDED STATUS OF PLAN.  THE PLAN IS AN UNFUNDED ARRANGEMENT. 
ANY AMOUNTS PAYABLE UNDER THE PLAN AND THIS AGREEMENT WILL BE PAID FROM THE
GENERAL ASSETS OF THE COMPANY.  ANY PERSON ENTITLED TO A PAYMENT UNDER THE PLAN
OR THIS AGREEMENT WILL HAVE THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AND
WILL NOT HAVE A CLAIM TO ANY PARTICULAR ASSET OF THE COMPANY.


16.           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED
BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF THIS AGREEMENT.


17.           LOCK-UP PERIOD. GRANTEE HEREBY AGREES NOT TO OFFER, SELL, CONTRACT
TO SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, ENTER INTO A TRANSACTION WHICH WOULD HAVE THE
SAME EFFECT, OR ENTER INTO ANY SWAP, HEDGE OR OTHER ARRANGEMENT THAT TRANSFERS,
IN WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF SUCH
SECURITIES, WHETHER ANY SUCH AFOREMENTIONED TRANSACTION IS TO BE SETTLED BY
DELIVERY OF SUCH SECURITIES OR OTHER SECURITIES, IN CASH OR OTHERWISE, OR
PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH OFFER, SALE, PLEDGE OR
DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP, HEDGE OR OTHER
ARRANGEMENT, IN EACH CASE DURING THE SEVEN DAYS PRIOR TO AND THE 180 DAYS AFTER
THE EFFECTIVENESS OF ANY UNDERWRITTEN OFFERING OF THE COMPANY’S EQUITY
SECURITIES (OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUESTED IN WRITING BY
THE MANAGING UNDERWRITER AND AGREED TO IN WRITING BY THE COMPANY) (THE “MARKET
STANDOFF PERIOD”), EXCEPT AS PART OF SUCH UNDERWRITTEN


3

--------------------------------------------------------------------------------



 


REGISTRATION IF OTHERWISE PERMITTED.  IN ADDITION, GRANTEE AGREES TO EXECUTE ANY
FURTHER LETTERS, AGREEMENTS AND/OR OTHER DOCUMENTS REQUESTED BY THE COMPANY OR
ITS UNDERWRITERS WHICH ARE CONSISTENT WITH THE TERMS OF THIS SECTION 17.  THE
COMPANY MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SECURITIES SUBJECT
TO THE FOREGOING RESTRICTIONS UNTIL THE END OF SUCH MARKET STANDOFF PERIOD.


18.           RESTRICTIONS/LEGAL COMPLIANCE.  SHARES WILL NOT BE DISTRIBUTED TO
THE GRANTEE UPON VESTING OF THE RESTRICTED UNITS IF THE ISSUANCE OF ANY SHARE
UPON SUCH VESTING WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW.  THE
COMPANY MAY ALSO CONDITION THE DISTRIBUTION OF SHARES UPON THE EXECUTION AND
DELIVERY OF ANY FURTHER DOCUMENTS OR INSTRUMENTS BY THE GRANTEE DEEMED NECESSARY
OR DESIRABLE BY THE ADMINISTRATOR, INCLUDING ANY REPRESENTATIONS AND
WARRANTIES.  THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ON ITS BOOKS ANY
SHARES THAT HAVE BEEN SOLD OR OTHERWISE TRANSFERRED IN VIOLATION OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER LAWS OR
THE PROVISIONS OF THIS AGREEMENT.  GRANTEE REPRESENTS THAT GRANTEE WILL BE
ACQUIRING SHARES FOR GRANTEE’S OWN ACCOUNT AND NOT ON BEHALF OF OTHERS.  GRANTEE
UNDERSTANDS AND ACKNOWLEDGES THAT FEDERAL, STATE AND FOREIGN SECURITIES LAWS
GOVERN AND RESTRICT GRANTEE’S RIGHT TO OFFER, SELL OR OTHERWISE DISPOSE OF
SHARES AWARDED UNLESS SUCH OFFER, SALE OR OTHER DISPOSITION THEREOF IS
REGISTERED UNDER THE SECURITIES ACT AND STATE OR FOREIGN SECURITIES LAWS, OR IN
THE OPINION OF THE COMPANY’S COUNSEL, SUCH OFFER, SALE OR OTHER DISPOSITION IS
EXEMPT FROM REGISTRATION OR QUALIFICATION THEREUNDER.  GRANTEE AGREES THAT
GRANTEE WILL NOT OFFER, SELL OR OTHERWISE DISPOSE OF ANY SHARES IN ANY MANNER
WHICH WOULD: (I) REQUIRE THE COMPANY TO FILE ANY REGISTRATION STATEMENT WITH THE
SECURITIES AND EXCHANGE COMMISSION (OR ANY SIMILAR FILING UNDER STATE LAW) OR TO
AMEND OR SUPPLEMENT ANY SUCH FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO
VIOLATE THE SECURITIES ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR
ANY STATE OR OTHER FEDERAL LAW, OR (III) VIOLATE ANY AGREEMENT BETWEEN GRANTEE
AND THE COMPANY, INCLUDING THIS AGREEMENT.


19.           RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.  GRANTEE UNDERSTANDS
THAT ALL CERTIFICATES EVIDENCING SHARES RECEIVED HEREUNDER WILL BEAR SUCH
LEGENDS AS THE COMPANY DEEMS NECESSARY OR DESIRABLE UNDER THE SECURITIES ACT
AND/OR OTHER RULES, REGULATIONS OR LAWS.  FURTHERMORE, GRANTEE AGREES THAT, IN
ORDER TO ENSURE COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY
MAY ISSUE APPROPRIATE “STOP-TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF
ANY, AND THAT, IF THE COMPANY  TRANSFERS ITS OWN SECURITIES, IT MAY MAKE
APPROPRIATE NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.


20.           DRAG-ALONG RIGHT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, IF AT ANY TIME ANY STOCKHOLDER OF THE COMPANY, OR GROUP OF
STOCKHOLDERS, OWNING A MAJORITY OR MORE OF THE VOTING CAPITAL STOCK OF THE
COMPANY (HEREINAFTER, COLLECTIVELY THE “TRANSFERRING STOCKHOLDERS”) PROPOSES TO
ENTER INTO ANY TRANSACTION INVOLVING (A) A SALE OF MORE THAN 50% OF THE
OUTSTANDING VOTING CAPITAL STOCK OF THE COMPANY IN A NON-PUBLIC SALE OR (B) ANY
MERGER, SHARE EXCHANGE, CONSOLIDATION OR OTHER REORGANIZATION OR BUSINESS
COMBINATION OF THE COMPANY IMMEDIATELY AFTER WHICH A MAJORITY OF THE DIRECTORS
OF THE SURVIVING ENTITY IS NOT COMPRISED OF PERSONS WHO WERE DIRECTORS OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION OR AFTER WHICH PERSONS WHO HOLD A
MAJORITY OF THE VOTING CAPITAL STOCK OF THE SURVIVING ENTITY ARE NOT PERSONS WHO
HELD VOTING CAPITAL STOCK OF THE COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION
(A “CONTROL TRANSACTION”), THE COMPANY MAY REQUIRE THE GRANTEE TO PARTICIPATE IN
SUCH CONTROL TRANSACTION WITH RESPECT TO ALL OR SUCH NUMBER OF THE GRANTEE’S
SHARES AS THE COMPANY MAY SPECIFY IN ITS DISCRETION, BY GIVING THE GRANTEE
WRITTEN NOTICE THEREOF AT LEAST TEN DAYS IN ADVANCE OF THE DATE OF THE
TRANSACTION OR THE DATE THAT TENDER IS REQUIRED, AS THE CASE MAY BE.  UPON
RECEIPT OF SUCH NOTICE, THE GRANTEE SHALL TENDER THE SPECIFIED NUMBER OF SHARES,
AT THE SAME PRICE AND UPON THE SAME TERMS AND CONDITIONS APPLICABLE TO THE
TRANSFERRING STOCKHOLDERS IN THE TRANSACTION OR, IN THE DISCRETION OF THE
ACQUIRER OR SUCCESSOR TO THE COMPANY, UPON PAYMENT OF THE PURCHASE PRICE TO THE
GRANTEE IN IMMEDIATELY AVAILABLE FUNDS.


21.           DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
AGREEMENT.


22.           ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER


 


4

--------------------------------------------------------------------------------



HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF
THE COMPANY AND GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT
BE MODIFIED ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING
SIGNED BY THE COMPANY AND GRANTEE.  THIS AGREEMENT IS GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


23.           NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO
BE GIVEN BY EITHER THE COMPANY OR THE GRANTEE PURSUANT TO THE TERMS OF THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ON THE DATE AND AT THE
TIME DELIVERED VIA PERSONAL, COURIER OR RECOGNIZED OVERNIGHT DELIVERY SERVICE
OR, IF SENT VIA TELECOPIER, ON THE DATE AND AT THE TIME TELECOPIED WITH
CONFIRMATION OF DELIVERY OR, IF MAILED, ON THE DATE FIVE (5) DAYS AFTER THE DATE
OF THE MAILING (WHICH SHALL BE BY REGULAR, REGISTERED OR CERTIFIED MAIL). 
DELIVERY OF A NOTICE BY TELECOPY (WITH CONFIRMATION) SHALL BE PERMITTED AND
SHALL BE CONSIDERED DELIVERY OF A NOTICE NOTWITHSTANDING THAT IT IS NOT AN
ORIGINAL THAT IS RECEIVED.  IF DIRECTED TO THE GRANTEE, ANY SUCH NOTICE, DEMAND
OR REQUEST SHALL BE SENT TO THE ADDRESS INDICATED AT THE END OF THIS AGREEMENT,
OR TO SUCH OTHER ADDRESS AS THE GRANTEE MAY HEREAFTER SPECIFY IN WRITING.  IF
DIRECTED TO THE COMPANY, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL BE SENT TO THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICE, C/O THE COMPANY’S SECRETARY, OR TO SUCH
OTHER ADDRESS OR PERSON AS THE COMPANY MAY HEREAFTER SPECIFY IN WRITING.


24.           MISCELLANEOUS.

                A.             THE RIGHTS AND BENEFITS OF THE COMPANY UNDER THIS
AGREEMENT SHALL BE TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL
COVENANTS AND AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE
ENFORCEABLE BY THE COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS
OF THE GRANTEE UNDER THIS AGREEMENT MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

                B.             EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF
ANY SUCH PROVISION OR PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER FROM
ENFORCING EACH AND EVERY OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED
BOTH PARTIES HEREIN ARE CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF EITHER
PARTY’S RIGHT TO ASSERT ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE
CIRCUMSTANCES.

                C.             THIS AGREEMENT MAY BE EXECUTED, INCLUDING
EXECUTION BY FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

NAV TEQ CORPORATION:

 

GRANTEE:

 

 

 

 

 

 

 

 

 

By

 

Signed

 

 

 

Judson Green

 

 

Name

 

Print Name

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

City, State Zip, Country

 

                BY YOUR SIGNATURE, YOU HEREBY AGREE THAT THE RESTRICTED UNITS
ARE AWARDED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS
AGREEMENT.  IN ADDITION, YOUR SIGNATURE BELOW EVIDENCES YOUR ACKNOWLEDGMENT THAT
YOU HAVE REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY, YOU HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS AGREEMENT
AND YOU FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN AND THIS AGREEMENT. YOU
AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN
AND/OR THIS AGREEMENT. YOU ALSO ACKNOWLEDGE AND UNDERSTAND THAT THE
ADMINISTRATOR HAS THE AUTHORITY TO ACT IN CERTAIN CIRCUMSTANCES WITHOUT YOUR
CONSENT, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO ADJUST THE TERMS AND
CONDITIONS OF THIS AGREEMENT IN THE EVENT OF CERTAIN CORPORATE TRANSACTIONS AND
OTHER EVENTS DESCRIBED IN SECTION 11 OF THE PLAN, AND SUCH ACTIONS COULD
NEGATIVELY IMPACT YOUR RIGHTS UNDER THIS AGREEMENT.  ADDITIONALLY, YOU AGREE TO
NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

CONSENT OF SPOUSE

 

THE UNDERSIGNED SPOUSE OF GRANTEE HAS READ AND HEREBY APPROVES THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN CONSIDERATION OF THE COMPANY
GRANTING TO GRANTEE THE RIGHT TO RECEIVE SHARES OF THE COMPANY’S COMMON STOCK AS
SET FORTH IN THE PLAN AND THIS AGREEMENT, THE UNDERSIGNED HEREBY AGREES TO BE
IRREVOCABLY BOUND BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT AND
FURTHER AGREES THAT ANY COMMUNITY PROPERTY INTEREST SHALL BE SIMILARLY BOUND. 
THE UNDERSIGNED HEREBY APPOINTS THE UNDERSIGNED’S SPOUSE AS ATTORNEY-IN-FACT FOR
THE UNDERSIGNED WITH RESPECT TO ANY AMENDMENT OR EXERCISE OF RIGHTS UNDER THE
PLAN AND/OR THIS AGREEMENT.

 

 

 

Signature of Grantee’s Spouse

 

 

 

Printed Name of Grantee’s Spouse

 

 

6

--------------------------------------------------------------------------------

 